Allowance

Allowable Subject Matter
1.	Claims 1-18 are allowed.

Reasons of Allowance
2.	Claims 1, 10 and 15 are allowed because Riggs et al, U.S. Patent No. 9,264,813 (hereinafter Riggs) does not disclose that the acoustic energy radiation generated by the first plurality of speakers is greater in a first zone and in a second zone in a first frequency range, where acoustic energy radiation generated by the second plurality of speakers is greater in a third zone than in a fourth zone in a second frequency range, wherein the first frequency range overlaps with the second frequency range.

3.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olisa Anwah whose telephone number is 571-272-7533. The examiner can normally be reached from Monday to Friday 8.30 AM to 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.




Olisa Anwah
Patent Examiner
March 3, 2021


/OLISA ANWAH/Primary Examiner, Art Unit 2652